 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4       MARCUS SHARIF MCNEAL,                              Case No.: 2:16-cv-01618-JAD-GWF
 5             Petitioner
                                                          Order Directing Additional Briefing on
 6       v.                                                    Request to Amend Petition
 7       BRIAN E. WILLIAMS, et al.,                                    [ECF No. 39]
 8             Respondents
 9
10            Following the August 27, 2018, order in this case granting respondents’ motion to
11 dismiss in part and finding several of the claims in this habeas petition unexhausted, petitioner
12 Marcus Sharif McNeal moves for leave to file an amended petition, for court-appointed counsel,
13 and for a stay and abeyance.1 Respondents oppose McNeal’s amendment request on the ground
14 that McNeal has not attached a copy of his proposed amended petition.2 McNeal replied by
15 submitting a copy of a proposed amended petition.3
16            Respondents will be given an opportunity to supplement their response to the motion to
17 amend in light of the proposed amended petition, and McNeal will be given leave to file a
18 supplemental reply to the supplemental response. And because McNeal indicates that he has not
19 received a copy of the order on respondents’ motion to dismiss,4 I direct the Clerk of Court to
20 send McNeal a copy of the August 27, 2018, order [ECF No. 38].
21            Accordingly, IT IS HEREBY ORDERED that respondents have until December 19,
22 2018, to file any supplement to their response to the motion to amend in light of the proposed
23 amended petition. Should respondents fail to file a timely supplement, briefing on the motion to
24
     1
25       ECF No. 39.
     2
26       ECF No. 40.
     3
27       ECF Nos. 41 & 42.
     4
28       ECF No. 41.

                                                      1
1 amend will be deemed closed and the motion will stand submitted. If respondents file a timely
2 supplement, McNeal will have 30 days from the filing of that supplement to file a
3 supplemental reply. No further briefing on this issue will be considered.
4        IT IS FURTHER ORDERED that the Clerk of Court will SEND a copy of the August
5 27, 2018, order [ECF No. 38] to McNeal.
6        Dated: November 18, 2018
7                                                          _______________________________
                                                                        ____
                                                                           _ _____________
                                                           U.S. District Judge
                                                                         Judg   Jennifer
                                                                           dge Jenn
                                                                           dg        ifeerr A.
                                                                                   nif      A Dorsey
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
